Citation Nr: 0106012	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-17 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for arthritis of the 
bilateral great toes, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for left shoulder 
subluxation, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for right knee 
retropatellar pain syndrome, currently rated as 10 percent 
disabling.

5.  Entitlement to an increased rating for lumbar spine 
degenerative disc disease, currently rated as 10 percent 
disabling.

6.  Entitlement to an increased (compensable) evaluation for 
a right clavicle bone spur.

7.  Entitlement to an increased (compensable) evaluation for 
left knee retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Seattle, 
Washington.

The issues listed on the title page of this decision 
pertaining to entitlement to increased ratings will be 
discussed in the REMAND portion of this decision.


FINDING OF FACT

Chronic essential hypertension is not shown to have been 
present in service, or to a compensable degree within the 
first year following service discharge.

CONCLUSION OF LAW

Chronic essential hypertension was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, in claiming that, essentially, service 
connection should be granted for hypertension, notes that he 
has "no evidence" of hypertension as medical records were 
lost by the military.  See VA Form 9, Appeal to Board of 
Veterans' Appeals, dated in July 1999.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may also be granted for a chronic disease, i. e., 
hypertension, which is manifested to a degree of 10 percent 
disabling within one year following the veteran's release 
from active duty.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to October 30, 2000, when a claimant had submitted a 
well grounded claim, VA had a duty to assist.  38 U.S.C.A. § 
5107(a) (West 1991).  In order for a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  

On November 9, 2000, the President of the United States 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000."  The Act reaffirms and clarifies the duty of the 
Secretary of Veterans Affairs to assist claimants in 
developing evidence pertinent to their claims for VA 
benefits.  It eliminates the previous requirement that a 
claim be well-grounded before VA's duty to assist arises.  
The Act requires the Secretary to make reasonable efforts to 
assist a claimant in obtaining evidence to substantiate his 
or her claim unless it is clear that no reasonable 
possibility exists that the Secretary's assistance would aid 
in substantiating the claim.

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The Board finds that this new standard is more 
favorable to the veteran and therefore will address the issue 
on appeal on this basis.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  See Grottveit, supra, at 93 (Court held that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).   

Service medical records are negative for either treatment 
for, or diagnosis of, hypertension.  One treatment record, 
dated in January 1996, shows several blood pressure readings 
with systolic findings between 150 and 151; however, this was 
prior to elective surgery.  Hypertension was not diagnosed.  
As part of a Report of Medical History, completed by the 
veteran in May 1995, the veteran complained of having had 
"[h]igh or low blood pressure."  According to the veteran, 
he had high blood pressure due to stress.

Review of VA postservice medical records shows that mild 
hypertension was diagnosed on VA general medical examination 
conducted in January 1997.  Review of the examination report 
shows that blood pressure readings, when measured in the 
veteran's right dominant arm in the sitting position, was 
150/80; in the sitting position in the right arm, the reading 
was reported to be 154/84.  Other readings were reported as 
follows:  lying on the right - 130/80 and standing on the 
right - 156 - 86.  

Review of various other VA medical records, dated in 1997 and 
1998, including Medical Certificates, make no mention of 
hypertension.  

Review of a VA heart examination report dated in July 1998 
shows that the veteran gave a history of having been 
determined to have mild hypertension several times during his 
period of active service.  He also mentioned that he had been 
asked on at least two occasions to return for further "five-
day" testing, but that he never completed an entire 5-day 
cycle.  The veteran further informed the examiner that, on 
one occasion, he completed 3 days and was informed that he 
did not have to return.  He also noted that he had never been 
treated for hypertension.  

Examination showed the following blood pressure test results:  
Left arm - sitting - 138/84; right arm - sitting - 140/86.  
An additional blood pressure reading of 138/86 was also 
included.  The examiner indicated that cardiovascular 
examination showed that no murmur was appreciated, and that 
no clubbing, cyanosis, or peripheral edema was noted.  The 
diagnosis noted was "Normotensive."

"Hypertension" is defined as follows:  "[H]igh arterial 
blood pressure.  Various criteria for its threshold have been 
suggested, ranging from 140 . . . systolic and 90 . . . 
diastolic to as high as 200 . . . systolic and 110 . . . 
diastolic."  DORLAND'S Illustrated Medical Dictionary, 801 
(28th ed., 1994).  Borderline hypertension is by consensus 
that blood pressure zone between highest acceptable 
"normal" blood pressure and hypertensive blood pressure.  
The Framingham Heart Study defines this as pressures between 
140 and 160 mm Hg systolic and 90 and 95 mm Hg diastolic.  
Stedman's Medical Dictionary, 26th ed., 1995, at 831.  In 
addition, "normotensive" is defined as "[i]ndicating a 
normal arterial blood pressure."  Stedman's Medical 
Dictionary, supra, at 1220.  

To summarize, the statements provided by the veteran in the 
course of this appeal are considered competent evidence when 
describing the symptoms and incidents attributable to his 
claimed hypertension.  However, a lay person is not competent 
to make a medical diagnosis, or to relate a given medical 
disorder to a specific cause.  See Espiritu, supra, at 494.

The service medical records disclose that the veteran had 
elevated systolic blood pressure readings in 1996.  However, 
this was prior to surgery, a presumably stressful event.  At 
no time during service did the veteran have consistently 
elevated blood pressure readings.  Nor did he receive a 
diagnosis of hypertension.  While on VA general medical 
examination in January 1996, the veteran received a diagnosis 
of "mild" hypertension, there was no indication at the time 
that such "mild" hypertension originated in or was in any 
way the result of an incident or incidents of the veterans 
period of active military service.  Nor was it shown to a 
compensable degree such that service connection might be 
granted on a presumptive basis.  On the VA specialized heart 
examination in July 1998, the diagnosis was "normotensive."

Based upon the evidence of record, the Board finds that 
competent evidence has not been submitted demonstrating a 
diagnosis of hypertension.  In the absence of a diagnosis of 
hypertension, the Board finds that there is no reasonable 
possibility that further development, to include providing 
the veteran with a medical examination or obtaining a medical 
opinion, would aid in substantiating the claim.   See the 
"Veterans Claims Assistance Act of 2000."  For this reason, 
service connection for hypertension is not in order.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2000).  In Brammer, supra, at 225, the 
Court found that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."  Accordingly, 
service connection for chronic hypertension must be denied. 

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would serve to 
establish this service connection claim.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps, supra, at 344.


ORDER

The claim of entitlement to service connection for 
hypertension is denied.


REMAND

Concerning the increased rating claims currently on appeal; 
namely, arthritis of the bilateral great toes, left shoulder 
subluxation, right knee retropatellar pain syndrome, lumbar 
spine degenerative disc disease, right clavicle bone spur, 
and left knee retropatellar pain syndrome, the veteran is 
shown to have complained of increased pain concerning all of 
these listed disabilities.  See VA Form 9, dated in July 
1999.  

On recent VA orthopedic examination conducted in December 
1998, the following diagnoses were made:  status post 
bilateral toe surgery with degenerative joint disease of the 
first "MTPs" [metatarsophalangeal]; left shoulder 
supraspinatus tendonitis; normal bilateral knees; normal 
right shoulder; and degenerative disk disease of L5-S1.  
Concerning the bilateral knees, the report noted that the 
veteran underwent X-ray examination in February 1997, at 
which time a normal left knee and a possible artifact on the 
right knee was diagnosed.  X-rays were not shown to have been 
conducted in the course of the December 1998 examination.  
Also of record is the report of VA total bone scan dated in 
August 1998.  Review of this report shows that the veteran 
complained of joint pain and stiffness involving his feet, 
knees, hips, and shoulders.  It was noted that the images 
showed normal symmetric uptake in the large joints of the 
knees, hips, elbows, and shoulders.  The diagnoses were, in 
pertinent part, essentially normal bone scan showing no 
evidence of significant skeletal abnormalities involving the 
large joints, and increased uptake at the metatarsal 
phalangeal joints bilaterally consistent with arthritis in 
these joints.  

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (2000), provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (2000).  

It is established Court doctrine that, in assigning a 
disability evaluation, VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  See DeLuca, supra; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.40, 4.45 (1997).  

It is observed that the above-discussed December 1998 VA 
orthopedic examination does not appear to have sufficiently 
complied with the requirements set out by the Court in 
DeLuca, supra.  Specifically, pain on active and passive 
motion was not sufficiently documented.  See 38 C.F.R. § 4.59 
(2000); see also Arnesen v. Brown, 8 Vet. App. 432 (1995).  
Furthermore, review of the examination report does not show 
that the effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination were considered as to the 
veteran's service-connected musculoskeletal disabilities.  
Thus, the Board is of the opinion that a thorough and 
contemporaneous examination should be conducted to ascertain 
the effect of the veteran's disabilities on the veteran's 
functional capabilities, as well as all other pertinent 
matters.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  
Specifically, in a VA General Counsel Opinion, VAOPGCPREC 23-
97 (July 1997), it was specifically held that arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  Such an opinion suggests 
that separate ratings may be awarded for limitation of motion 
and instability.  Also, VAOPGCPREC 9-98 (August 1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257, as is the case here, it is not required 
that the claimant have compensable limitation of motion under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  It is only required that the 
claimant's degree of limitation of motion meet at least the 
criteria for a zero-percent rating.  As such, X-rays should 
be conducted of the veteran's bilateral knees on remand 
examination.  

In view of these facts, and in consideration of the veteran's 
current complaints associated with his service-connected 
orthopedic-related disabilities, as listed on the title page 
of this decision, the Board finds that another examination 
would be of assistance in this case.  See Littke, supra. 

Therefore, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment for any of his service-
connected orthopedic disabilities.  The 
RO should also notify the veteran that he 
may submit additional evidence and 
argument in support of his claims.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  A VA examination should be conducted 
by an orthopedic surgeon to determine the 
current severity of the veteran's service-
connected bilateral great toes, left 
shoulder, bilateral knees, lumbar back, 
and right clavicle disabilities.  All 
indicated studies, including X-rays, 
should be performed, and all findings 
should be set forth in detail.  Bilateral 
knee X-rays must be performed.  The claims 
file and a copy of this REMAND must be 
made available to the examiner prior to 
the requested examination.  The joints 
affected by the above-cited disabilities 
should be examined for degrees of both 
active and passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion concerning each 
musculoskeletal region.  Additionally, the 
examiner should be requested to determine 
whether either the bilateral great toes, 
left shoulder, right and/or left knee, 
lumbar spine, or right clavicle exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express a 
separate opinion as to the degree to which 
pain could significantly limit functional 
ability during flare-ups or when each 
listed service-connected joint and/or 
anatomical area is used repeatedly over a 
period of time.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issues 
concerning entitlement to increased 
ratings as listed on the title page of 
this decision, to include consideration of 
the provisions set out in 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2000).  See also 
DeLuca, supra.  

In the event that on X-ray examination of 
the veteran's bilateral knees, arthritis 
is shown to be manifested, the RO should 
also consider whether separate disability 
ratings are warranted under separate 
Diagnostic Codes for the knees.  See 
VAOPGCPREC 23-97 (July 1997) and 
VAOPGCPREC 9-98 (August 1998).  

If any of the benefits sought are not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and afforded a reasonable period of 
time within which to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless he is further informed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 



